31 So. 3d 229 (2010)
Javier ENRIQUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1019.
District Court of Appeal of Florida, Fifth District.
March 16, 2010.
James S. Purdy, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Javier Enriquez, Monticello, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
See Lewis v. State, 777 So. 2d 456 (Fla. 4th DCA 2001).
ORFINGER, EVANDER and COHEN, JJ., concur.